NORTHCUTT, Judge.
Daniel Sean Michael challenges his sentence for possession of a firearm by a convicted felon, contending that it was error for the trial court to assess eighteen additional sentencing points for possessing a firearm where the sole underlying crime is possession of a firearm by a convicted felon. We agree and reverse and remand for resentenc-ing.
The Florida Supreme Court in White v. State, 714 So.2d 440 (Fla. 1998), held that it is error for a trial court to assess additional sentencing points for possessing a firearm where the sole underlying crime is carrying a concealed firearm or possession of a firearm by a convicted felon. The State concedes error. See Patterson v. State, 724 So.2d 640 (Fla. 2d DCA 1999).
Reversed and remanded for resentencing.
FULMER, A.C.J., and CASANUEVA, J., Concur.